UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1616



DAVID A. CAMPBELL,

                                              Plaintiff - Appellant,

          versus


JOHN E. POTTER, Postmaster General,

                                              Defendant - Appellee.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (1:04-cv-00989-JAB)


Submitted: September 28, 2006              Decided: October 4, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David A. Campbell, Appellant Pro Se. Anna Mills Wagoner, United
States Attorney; Joan Brodish Binkley, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          David A. Campbell appeals the district court’s order

granting Defendant judgment in this employment discrimination and

retaliation action.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   Campbell v. Potter, No. 1:04-cv-00989-JAB

(M.D.N.C. Mar. 28, 2006; Apr. 20, 2006).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 2 -